Citation Nr: 1752907	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-03 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  



FINDING OF FACT

In May 2017, the Veteran withdrew his appeal for an initial compensable disability rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In May 2017 the Veteran submitted a written statement withdrawing his appeal.  Thus, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue on appeal, and it must be dismissed.


ORDER

The appeal is dismissed.





____________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


